Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2006

Welteroth v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Welteroth v. Comm Social Security" (2006). 2006 Decisions. Paper 1769.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1769


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        No. 05-2036


                              MICHAEL F. WELTEROTH,

                                                                Appellant

                                             v.

                            JO ANNE B. BARNHART,
                       COMMISSIONER OF SOCIAL SECURITY


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. Civ. No. 02-02056)
                         Honorable Yvette Kane, District Judge


                        Submitted under Third Circuit LAR 34.1(a)
                                   December 9, 2005

           BEFORE: RENDELL, FISHER and GREENBERG, Circuit Judges
                           (Filed: January 10, 2006)


                               OPINION OF THE COURT


GREENBERG, Circuit Judge.

       This matter comes on before this court on an appeal from an order of the district

court entered February 2, 2005, adopting a report and recommendation of a magistrate

judge in this action involving a claim for disability insurance benefits under the Social
    Security Act. The magistrate judge recommended that appellant Michael F. Welteroth’s

    appeal from a decision of the Commissioner of Social Security be denied, and thus the

    district court’s order upheld the Commissioner’s decision. The district court had

    jurisdiction under 42 U.S.C. § 405(g), and we have jurisdiction under 28 U.S.C. § 1291.

    We exercise plenary review over the order of the district court and over the legal aspects

    of the Commissioner’s decision, but our principal review of the Commissioner’s decision

    is to ascertain if there is substantial evidence in the record supporting the Commissioner’s

    decision. See Newell v. Comm’r, 347 F.3d 541, 545 (3d Cir. 2003); Knepp v. Apfel, 204
F.3d 78, 83 (3d Cir. 2000).

           There is no need for us to set forth the background of the matter as the parties are

    familiar with it. Moreover, there are three opinions in the record setting forth the facts,

    those of the administrative law judge of June 25, 2002,1 the magistrate judge of

    November 28, 2003, and the district court of February 2, 2005. Welteroth makes three

    contentions on this appeal: (1) the Commissioner’s decision was not supported by

    substantial evidence; (2) the Commissioner did not follow the five-step sequential

    evaluation set forth in 20 C.F.R. § 404.1520 for determining whether a claimant is

    disabled; and (3) the Commissioner inappropriately rejected opinion evidence offered by

    Welteroth’s treating physicians in making his decision.



       1
1       There was an earlier decision of the ALJ on November 19, 1999, but we are
2   disregarding it as the hearing leading to the decision was repeated because the record of
3   that hearing was lost.

                                                  2
       In reviewing this matter it is important to recognize that Welteroth’s alleged

disability had an onset date of January 1, 1992, and that his last insured date was

December 31, 1995. Consequently, we are concerned principally with his condition

during this period, though we recognize that evidence about his condition prior to and

after its conclusion could be germane with respect to his condition during that period. In

this regard we are perplexed by Welteroth’s statement in his brief that he “neither concurs

with or disputes the validity of [the Commissioner’s] determination that [he] remains

insured only through December 31, 1995.” Appellant’s br. at 7 n.1. In any event,

Welteroth does not advance a different date as the date his insurance expired, and the ALJ

used the December 31, 1995 date in making his determination. Accordingly, we are

deciding the case and treating his insurance as having expired on December 31, 1995.

       After our review of this matter, exercising the appropriate standards of review, we

find no basis to reverse the order of the district court. We do comment, however, on one

aspect of Welteroth’s argument. As we have indicated, he contends that the

Commissioner did not follow the five-step sequential evaluation procedure in deciding

the disability issue as mandated by 20 C.F.R. § 404.1520. It is true that the Commissioner

stopped the analysis at the second step when it was determined that Welteroth did not

have a severe impairment. Assuming that that finding was correct then the Commissioner

acted properly in stopping the evaluation at that point. Accordingly, Welteroth’s real

complaint on this point is not that the Commissioner did not follow the sequential



                                             3
evaluation requirement but rather that the Commissioner erred in doing so. But we reject

this argument as we do not discern that the Commissioner made any error on a legal or

evidential ground in concluding that Welteroth did not have a severe impairment during

the germane period.

      For the foregoing reasons, the order of February 2, 2005, will be affirmed.




                                           4